Per curiam.
This is an appeal from the grant of a motion to set aside a default judgment entered after the defendant failed to answer the call of the case. The motion to set aside was filed within the same term of court. The motion alleged that the defendant was present in the courtroom when the case was called but did not hear the call because of an infirmity in his hearing.
The trial court found and held after an evidentiary hearing "that when Civil Action File No. 11,081 was called for trial that Parks Jones was present in the courtroom but did not hear the case called. Subsequently Mr. Jones inquired of the Court about the status of the case and understood that the case had been continued until a later term of Court. Thereafter, the verdict judgment [sic] was [sic] entered against Mr. Jones. Under these circumstances the judgment should be set aside.”
1. The first, second and fourth enumerations of error *133contend that the equitable complaint to set aside the judgment was insufficient and that the trial court erred in denying the motion to dismiss. "[A] motion to dismiss should not be granted unless the allegations in the complaint disclose with certainty that the plaintiff would not be entitled to any relief under any state of facts which could be proved in support of the claim. Bourn v. Herring, 225 Ga. 67 (166 SE2d89).” Residential Developments, Inc. v. Mann, 225 Ga. 393, 397 (169 SE2d 305) (1969); DeKalb County v. Ga. Paperstock Co., 226 Ga. 369 (1) (174 SE2d 884) (1970) and Blower v. Jones, 226 Ga. 847 (3) (178 SE2d 172) (1970). There is no merit in these enumerations of error.
Submitted June 12, 1979
Decided September 6, 1979.
McCamy, Minor, Phillips & Tuggle, James T. Fordham, for appellants.
Ernest McDonald, for appellees.
2. The third enumeration of error contends that appellants were denied a full hearing on the motion to set aside. The transcript before this court on appeal does not indicate that appellants offered any evidence or were denied the opportunity to present evidence. There is no merit in this enumeration of error.

Judgment affirmed.


All the Justices concur.